Citation Nr: 1433543	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  11-24 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to January 2006, including service in Southwest Asia.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran did not appear for a scheduled hearing and the Veteran deems the request for a hearing to have been waived.


FINDING OF FACT

The Veteran's current Anxiety Disorder NOS is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for Anxiety Disorder NOS have been met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.

The Veteran has a current diagnosis of Anxiety Disorder NOS for which he receives treatment at VA.  While there is some indication that the Veteran had symptoms of anxiety and depression prior to service, there was no diagnosis or history of mental health difficulties at service entrance.  As there is no clear and unmistakable evidence of a pre-existing mental health disability prior to service, the presumption of soundness applies.

The Veteran underwent VA examinations in September 2010 and July 2011.  These led to conflicting diagnoses and opinions on in-service incurrence.  An April 2012 VA opinion was provided to reconcile those conflicts.  The September 2010 VA examiner diagnosed Anxiety Disorder NOS and offered the opinion that the disability pre-existed service and was aggravated by his military service, but was uncertain if the current increase in symptomatology was permanent.  The July 2011 VA examiner opined that the Veteran was malingering and therefore not entitled to service connection.  The April 2012 opinion affirmed the diagnosis of Anxiety Disorder NOS but noted that the Veteran's military stressors did not meet the requirements for a posttraumatic stress disorder (PTSD) diagnosis.

The evidence is in equipoise as to whether the Anxiety Disorder NOS is related to his military service.  Despite the September 2010 opinion that the disability pre-existed service, the examiner found that the disability worsened in service.  The presumption of soundness has not been rebutted.  Therefore the worsening of the Veteran's condition as described by that examiner is more appropriately construed as incurrence in service.  Resolving doubt in favor of the Veteran, service connection for the current psychiatric disability is warranted.  38 U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for an acquired psychiatric disability is granted.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


